                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KEVIN SIERRA-LOPEZ,

                            Plaintiff,                         OPINION AND ORDER
      v.
                                                                    17-cv-599-wmc
MICHAEL LAMARCA, NURSE BARB,
CAPT. MILLER, DENISE VALERIOUS,
DR. SYED, JOLINDA WATERMAN, NURSE
R. FELDMAN, and DR. S. MCARDLE,

                            Defendants.


      In a prior opinion and order, the court granted pro se plaintiff Kevin Sierra-Lopez

leave to proceed on an Eighth Amendment medical care claim as an inmate in the custody

of the Wisconsin Department of Corrections. The defendants are all employees of the

DOC working at Columbia Correctional Institution (“CCI”) or Wisconsin Secure

Placement Facility (“WSPF”). In that same decision, the court directed defendants to

respond to plaintiff’s motions for preliminary injunction, specifically requesting that

defendants describe Sierra Lopez’s current medical treatments for his ongoing pain and

any attempts to secure treatment by a urologist. (Dkt. ##17, 20.)

      Defendants have since timely responded with a brief and declaration of Jolinda

Waterman, WSPF’s Health Services Manager, detailing medical care provided to Sierra-

Lopez for alleged ongoing pain caused by self-harm injuries to his penis and arm, including

recent and upcoming appointments with specialists outside of the prison system. (Defs.’

Br. (dkt. #31); Waterman Decl. (dkt. #32).) At minimum, these submissions suggest that

defendants are now adequately addressing Sierra-Lopez’s current medical needs, rendering
any preliminary injunctive relief unwarranted.

       If plaintiff disputes defendants’ account, however, he may pursue his motion for

preliminary injunction by filing proposed findings of facts with supporting evidence,

consistent with the court’s procedure to be followed on motions for injunctive relief, which

is attached to this order. Any submission will be due on or before April 24, 2019. After

reviewing plaintiff’s submission, the court will determine whether a further response from

defendants is warranted and will set a hearing if necessary.



                                          ORDER

       IT IS ORDERED that if plaintiff Kevin Sierra-Lopez seeks to pursue his request for

a preliminary injunction, his proposed findings of fact are due on or before April 24, 2019.

If he fails to submit these factual findings, the court will deny his motions for preliminary

injunction as moot and set this matter over for a preliminary pretrial scheduling conference.

       Entered this 3rd day of April, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                              2
